Case 2:21-cv-00249-WSS Document 5-1 Filed 02/23/21 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF PENNSYLVANIA

REDBRICK VENTURES LTD. and

PRIMESHIPPING INTERNATIONAL

Case No. 2:21-cv-249-WSS
Plaintiffs,

VS. IN ADMIRALTY

CAC MARITIME LTD. and

STIEGLER SHIPPING COMPANY INC.

SR LR LR VR VR LR LN LN Lr Lr

AFFIDAVIT OF GARY F. STIEGLER

 

Gary F. Stiegler certifies as follows under penalties of perjury:

1. I am the President of Stiegler Shipping Company Inc., https://stiegler.net/, an
Alabama corporation headquartered in Mobile, Alabama.

2. Stiegler Shipping Company Inc. opened and holds its PNC bank account at the
PNC Bank branch at 7860 Airport Boulevard, Mobile, Alabama 36608.

3. Stiegler Shipping Company Inc. 1s a charter broker, shipping agent and licensed
international freight forwarder. Stiegler Shipping Company Inc. did not charter the M/V
OCEAN FORCE.

4. CAC Maritime Ltd. chartered the M/V OCEAN FORCE from plaintiff
Primeshipping International. Atlantic Pacific Chartering was the charter broker and agent for
CAC Maritime Ltd., and Stiegler Shipping Company Inc. was acting as brokers only for those
shipping cargo aboard the M/V OCEAN FORCE.

5. Stiegler Shipping Company Inc. as international freight forwarder, collected
freights from entities carrying cargo aboard the M/V OCEAN FORCE - cargo shippers - owing

to CAC Maritime Ltd.
Case 2:21-cv-00249-WSS Document 5-1 Filed 02/23/21 Page 2 of 2

6. From those freights, on behalf of CAC Maritime Ltd., Stiegler Shipping Company
Inc. was instructed by Atlantic Pacific Chartering, Panama to wire funds to Primeshipping
International to pay charter hire.

7. Stiegler Shipping Company Inc. holds no funds of CAC Maritime Ltd. in its PNC
bank account.

8. On February 12, 2021, CAC Maritime Ltd. arrested the M/V OCEAN FORCE at
Wilmington, Delaware, where the M/V OCEAN FORCE remains under arrest.

9. The reason for the arrest by CAC Maritime Ltd. is due to the breach of the
charter party with CAC Maritime Ltd. by Primeshipping International, as detailed in the Verified
Complaint filed in the United States District Court, District of Delaware.

10. Because of the breach of charter party, cargo shippers some time ago stopped
paying freights to CAC Maritime Ltd., either to the PNC account of Stiegler Shipping Company
Inc. or otherwise.

11. Funds presently in the Stiegler Shipping Company Inc. PNC account do not
belong to CAC Maritime Ltd. Any attachment or garnishment of those funds is wrongful.

12. Stiegler Shipping Company Inc. has no contractual or other relationship with
plaintiffs and owes no money to plaintiffs.

I declare certify under penalty of perjury that the foregoing
is true and correct.

Executed on February 23, 2021.

er
